Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 10-11 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sun Tuo (CN 110320713, hereby referred as Tuo). 
Regarding claim 1, 
Tuo discloses;
A phase shifter, comprising (figure 4): 
a first substrate and a second substrate that are opposite to each other (first substrate 20 and second substrate 10); 
a first electrode provided on the first substrate and being configured to receive a ground signal (first electrode 22 on the first substrate 20); 
a second electrode provided on a side of the second substrate facing towards the first substrate (second electrode 21, only one section as shown in the figure below); 
liquid crystals encapsulated between the first substrate and the second substrate and being configured to rotate under driving by the first electrode and the second electrode (see element LC between both substrates and both electrodes); 
a support structure provided between the first substrate and the second substrate and comprising at least one first spacer, wherein the at least one first spacer is located on a side of the second electrode facing away from the second substrate, and an orthographic projection of each of the at least one first spacer on the second substrate is within an orthographic projection of the second electrode on the second substrate (figures 2 and 4, support structure 40/201 comprises of first spacer 40. The structure is facing away from substrate 10 and located on a side of the substrate 10), and 
an elevating laver provided on the side of the second substrate facing towards the first substrate, wherein in a direction perpendicular to a plane of the second substrate, an orthographic projection of the elevating laver does not overlap with an orthographic projection of the second electrode (see the elevation layer as shown below), and 
the support structure further comprises at least one second spacer provided on a side of the elevating laver facing away from the second substrate, and in the direction perpendicular to the plane of the second substrate, an orthographic projection of each of the at least one second spacer is within the orthographic projection of the elevating layer (see the second spacer 202 as shown below).  


    PNG
    media_image1.png
    350
    767
    media_image1.png
    Greyscale


Regarding claim 5, 
Tuo discloses;
Wherein a cavity directly facing the first substrate and the second substrate is formed between the first substrate and the second substrate (figure 4, the area between substrates 10 and 20), and wherein the cavity includes a phase shift region and an encapsulation region surrounding the phase shift region (figure 4, the area between both substrates 10 an d20); and wherein in the direction perpendicular to the plane of the second substrate, the orthographic projection of the elevating layer (see the elevating layer as shown above in figure 4) and the orthographic projection of the second electrode together cover an entirety of the phase shift region and a surface of the elevating layer facing away from the second substrate is a flat surface (see figure 4).  

Regarding claim 6, 
Tuo discloses;
Wherein each of the at least one first spacer comprises a first top surface and a first bottom surface that are opposite to each other (figures 2 and 4, support structure 40/201 comprises of first spacer 40 with top and bottom surfaces), and the elevating layer comprises a second top surface and a second bottom surface that are opposite to each other (see the elevating layer as shown above in figure 4 which has top and bottom surfaces), wherein the first bottom surface is closer to the second substrate (substrate 10) than the first top surface, and the second bottom surface is closer to the second substrate than the second top surface, and a distance between the second top surface and the second substrate is L1, a distance between the first bottom surface and the second substrate is L2, and L1=L2 (see figure 4, the elevating layer and electrode).  

Regarding claim 8, 
Tuo discloses;
Wherein the at least one first spacer comprises a plurality of first spacers, and the at least one second spacer comprises a plurality of second spacers, and in a unit area, a distribution density of the plurality of first spacers is greater than a distribution density of the plurality of second spacers (see figures 3-4, the plurality of first spacers 202 which is three and the plurality of second spacers 40/201 which is two).  
Regarding claim 10, 
Tuo discloses;
Wherein the supporting structure further comprises a third spacer, wherein in a direction perpendicular to a plane of the second substrate, an orthographic projection of the third spacer does not overlap an orthographic projection of the second electrode, and a height of the third spacer is greater than a height of each of the at least one first spacer (see figures 3-4, third spacer 30).  

Regarding claim 11, 
Tuo discloses;
Wherein the at least one first spacer comprises a plurality of first sub-spacers arranged along a first direction, and each of the plurality of first sub-spacers extends along a second direction, and the first direction intersects with the second direction (figures 3-4, spacers 40/201 comprises of two sections 40 and 201).  

Regarding claim 15, 
Tuo discloses;
Wherein each of the at least one first spacer comprises a first support part provided on the first substrate and a second support part provided on the second substrate, and in a direction perpendicular to a plane of the second substrate, the first support part and the second support part overlap with each other (figures 3-4, the support structure comprises first support 40 on substrate 10 and second support 201 on substrate 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Tuo (CN 110320713, hereby referred as Tuo)
Regarding claim 2, 
Tuo does not disclose;
Wherein each of the at least one first spacer is made of an inorganic material.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an inorganic material to have low friction, high wear and chemical resistance, high temperature capability and high electrical resistivity. It is nonmagnetic, has low specific weight, and offers long service life, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

  Regarding claim 7, 
Tuo does not disclose;
Wherein the elevating layer is made of an optical adhesive material.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the elevating layer is made of an optical adhesive material in order to provide ability to form into any type of protective sheet as need it, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

  Regarding claim 9, 
Tuo does not disclose;
Wherein an area of an orthographic projection of a single one of the plurality of first spacers on the second substrate is greater than an area of a single one of the plurality of second spacers on the second substrate.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein an area of an orthographic projection of a single one of the plurality of first spacers on the second substrate is greater than an area of a single one of the plurality of second spacers on the second substrate in order to provide better stability and strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun Tuo (CN 110320713, hereby referred as Tuo) in view of Misaki (US 2019/0237849).
Regarding claim 3,
Tuo does not disclose;
Wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals; and in a direction perpendicular to a plane of the first substrate, the orthographic projection of each of the at least one first spacer does not overlap with the first opening or the second opening.

However, Misaki teaches;
Wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals; and in a direction perpendicular to a plane of the first substrate, the orthographic projection of each of the at least one first spacer does not overlap with the first opening or the second opening (see figure 1, the first and second substrates with first and second electrodes. The electrode below element 1 comprises of plurality of openings).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first electrode is provided with a first opening and a second opening, as taught by Misaki, into Tuo in order to improve the antenna performance and mass productivity of the scanning antenna.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Tuo (CN 110320713, hereby referred as Tuo) in view of Wang et al. (US 2019/0146248, hereby referred as Wang).
Regarding claim 12,
Tuo does not disclose;
Wherein the at least one first spacer comprises a central spacer and a plurality of edge spacers surrounding the central spacer.  

However, Wang teaches;
Wherein the at least one first spacer comprises a central spacer and a plurality of edge spacers surrounding the central spacer (see figure 1b which comprises of plurality of substrates and electrodes with liquid crystal between them. Furthermore, there are more 5 spacers 016 vertically between them).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one first spacer comprises a central spacer and a plurality of edge spacers surrounding the central spacer, as taught by Wang, into Tuo in order to improve the efficiency and the precision of the antenna system.

Regarding claim 13,
Tuo does not disclose;
Wherein the at least one first spacer comprises a primary spacer and an auxiliary spacer, and in a direction perpendicular to a plane of the second substrate, the primary spacer has a height greater than the auxiliary spacer.

However, Wang teaches;
Wherein the at least one first spacer comprises a primary spacer and an auxiliary spacer, and in a direction perpendicular to a plane of the second substrate (see figure 1b which comprises of plurality of substrates and electrodes with liquid crystal between them. Furthermore, there are a plurality of spacers 016).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one first spacer comprises a primary spacer and an auxiliary spacer, and in a direction perpendicular to a plane of the second substrate, the primary spacer has a height greater than the auxiliary spacer, as taught by Wang, into Tuo in order to improve the efficiency and the precision of the antenna system.

Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the primary spacer has a height greater than the auxiliary spacer in order to have a robust and convenient size of the device, since such a modification would have involved a mere change in the size of a component A change in size is generally recognized as being with in the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 14,
Tuo does not disclose;
Wherein the plurality of primary spacers is evenly arranged at equal intervals.

However, Wang teaches;
Wherein the plurality of primary spacers is evenly arranged at equal intervals (see figure 1b which comprises of plurality of substrates and electrodes with liquid crystal between them. Furthermore, there are a plurality of spacers 016).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of primary spacers is evenly arranged at equal intervals, as taught by Wang, into Tuo in order to improve the efficiency and the precision of the antenna system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun Tuo (CN 110320713, hereby referred as Tuo) in view of Li et al. (US 2021/0088837, hereby referred as Li).
Regarding claim 17,
Tuo does not disclose;
A first alignment layer provided on a side of the first electrode facing towards the second substrate; a second alignment layer provided on a side of the second electrode facing towards the first substrate; a first inorganic protective layer provided between the first alignment layer and the first electrode; and a second inorganic protective layer provided between the second alignment layer and the second electrode.

However, Li teaches (figure 4);
A first alignment layer (layer 7/2) provided on a side of the first electrode (electrode 4) facing towards the second substrate (substrate 8) ; a second alignment layer (layer 9) provided on a side of the second electrode (electrode 10) facing towards the first substrate (substrate 1); a first inorganic protective (upper layer 3) layer provided between the first alignment layer and the first electrode; and a second inorganic protective layer (lower layer 3) provided between the second alignment layer (layer 9) and the second electrode (electrode 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a first alignment layer provided on a side of the first electrode facing towards the second substrate; a second alignment layer provided on a side of the second electrode facing towards the first substrate; a first inorganic protective layer provided between the first alignment layer and the first electrode; and a second inorganic protective layer provided between the second alignment layer and the second electrode, as taught by Li, into Tuo in order to have an  improving the reliability for the display panel, and reducing the usage of polarizing film, which also reduces manufacturing cost.

[AltContent: rect]Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konuma et al. US patent No. 5,301,046, Hu et al. US 2020/0343635, Wang US 2019/0204708, Li et al. US 2018/0375200, Shipton et al. US 2017/0170557 each alone discloses a liquid crystal between plurality of two substrates and plurality of two electrodes with supporting structure therein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845